                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 SHOMAS T. WINSTON,

                                Plaintiff,
        v.
                                                                   OPINION and ORDER
 DOCTOR FREDERICK W. KRON, JANE DOE 1,
 JANE DOE 2, JANE DOE 3, JANE DOE 4, JANE                               20-cv-367-jdp
 DOE5, and WISCONSIN DEPARTMENT OF
 CORRECTIONS,

                                Defendants.


       Pro se plaintiff and prisoner Shomas T. Winston is suing the Wisconsin Department of

Corrections and some of its medical staff for failing to properly treat a foot injury that Winston

sustained during a basketball game. Winston’s complaint is before the court for screening to

determine whether it states a claim upon which relief may be granted. See 28 U.S.C. §

1915(e)(2) and § 1915A. Winston also moves for assistance in recruiting counsel. For the

reasons explained below, I will allow Winston to proceed on all of his claims, with the exception

of his claims against the Wisconsin Department of Corrections and his Eighth Amendment

claim against Frederick Kron.



                                             SCREENING

       I understand Winston to be contending that defendants violated his right to medical

care under the Eighth Amendment to the United States Constitution and Wisconsin’s common

law of negligence by failing to properly treat his foot injury.
A. Legal standard

           A prison official violates a prisoner’s Eighth Amendment right to medical care if the

official     is   “deliberately   indifferent”   to       a   “serious   medical   need.”   Estelle   v.

Gamble, 429 U.S. 97, 104–05 (1976). A “serious medical need” is a condition that a doctor has

recognized as needing treatment or one for which the necessity of treatment would be obvious

to a lay person. Johnson v. Snyder, 444 F.3d 579, 584–85 (7th Cir. 2006). The condition does

not have to be life threatening. Id. A medical need may be serious if it “significantly affects an

individual’s daily activities,” Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997), if it causes

significant pain, Cooper v. Casey, 97 F.3d 914, 916–17 (7th Cir. 1996), or if it otherwise subjects

the prisoner to a substantial risk of serious harm, Farmer v. Brennan, 511 U.S. 825 (1994).

“Deliberate indifference” means that the officials are aware that the prisoner needs medical

treatment, but are disregarding the risk by consciously failing to take reasonable measures. See

Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997).

           Thus, a claim under the Eighth Amendment for failing to provide adequate medical care

has three elements:

                  1. Did the prisoner need medical treatment?

                  2. Did the defendant know that the prisoner needed treatment?

                  3. Despite his or her awareness of the need, did the defendant consciously fail
                     to take reasonable measures to provide the necessary treatment?

           Wisconsin law defines medical negligence as the failure of a medical professional to

“exercise that degree of care and skill which is exercised by the average practitioner in the class

to which he belongs, acting in the same or similar circumstances.” Sawyer v. Midelfort, 227

Wis.2d 124, 149, 595 N.W.2d 423, 435 (1999); Schuster v. Altenberg, 144 Wis. 2d 223, 229,

424 N.W.2d 159, 161B62 (1988). Like all claims for negligence, a claim for medical

                                                      2
malpractice includes the following four elements: (1) a breach of (2) a duty owed (3) that

results in (4) harm to the plaintiff. Paul v. Skemp, 2001 WI 4217, 242 Wis. 2d 507, 625

N.W.2d 860 (2001). Thus, to establish a prima facie medical negligence claim, plaintiff must

show that defendants failed to use the required degree of skill exercised by an average respective

medical professional, that plaintiff was harmed and that there is a causal connection between

defendants’ failure and plaintiff's harm. Wis JI–Civil 1023.

B. Wisconsin Department of Corrections

       Winston hasn’t stated a claim against the Wisconsin Department of Corrections, which

can’t be sued for constitutional violations, see Dobbey v. Illinois Dep't of Corr., 574 F.3d 443, 444

(7th Cir. 2009), or under state law, see Mayhugh v. State, 2015 WI 77, 364 Wis. 2d 208, 867

N.W.2d 754. Winston says that the department can be sued under the Federal Tort Claims

Act and that the state legislature waived the department’s state sovereign immunity in

Wis. Stat. § 301.04, which permits the department to sue and be sued. Both contentions are

incorrect. The FTCA applies only to claims against the United States. See 28 U.S.C. § 1346;

Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008). And the Wisconsin Supreme Court has

rejected the view that § 301.04 acts as a waiver of immunity. See Mayhugh, 2015 WI 77, at ¶

41. So I will dismiss the department from the case.

C. Individual defendants

       Winston alleges that he tore ligaments in his foot and that he still can’t walk without

pain, so it is reasonable to infer at the pleading stage that he was suffering from a serious

medical need when he sought treatment from the individual defendants. I will consider

separately whether it is reasonable to infer from Winston’s allegations that each defendant was

negligent and consciously failed to provide reasonable treatment.


                                                 3
       1. Jane Doe 1

       Jane Doe 1 was a nurse who saw Winston after his accident. She gave him crutches,

pain medication, muscle rub, ice, and an extra pillow to elevate his foot. Winston doesn’t allege

that Doe 1 had any reason to believe at the time that her treatment was inadequate. But I

understand Winston to contend that Doe 1 violated his rights by refusing to schedule a doctor’s

appointment for him. It is reasonable to infer from Winston’s allegations that he needed follow

up care and that Doe 1 knew this, so I will allow him to proceed on a negligence claim and a

under the Eighth Amendment. See Perez v. Fenoglio, 792 F.3d 768, 780–81 (7th Cir. 2015)

(refusing to schedule doctor’s appointment may state a claim for an Eighth Amendment

violation).

       2. Jane Doe 2 and Jane Doe 3

       Jane Doe 2 and Jane Doe 3 are also prison nurses. I understand Winston to be asserting

two claims against them: (1) they refused to schedule Winston to see the doctor, despite his

complaint that his pain medication was ineffective and the pain was interfering with his sleep;

and (2) they both instructed Winston to walk on his foot without crutches, which exacerbated

his injury.

       Intentionally delaying treatment and persisting in ineffective treatment can be negligent

and also violate the Eighth Amendment. See Rowe v. Gibson, 798 F.3d 622, 628 (7th Cir. 2015);

Perez, 792 F.3d at 777–78. So I will allow Winston to proceed under both theories for his claim

that defendants refused his requests to see a doctor. Winston doesn’t allege that Doe 2 and

Doe 3 knowingly gave him bad advice for his foot, but a healthcare provider may be held liable

under the Eighth Amendment if her “decision represents so significant a departure from

accepted professional standards or practices that it calls into question whether the [provider]


                                               4
actually was exercising . . . professional judgment.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.

2014). At the pleading stage, it is reasonable to infer that directions to walk on an injured foot

meet that standard. So I will allow Winston to proceed under both theories on this claim as

well.

        3. Jane Doe 4

        Winston alleges that Jane Doe 4 refused to provide any treatment for him when he

questioned whether she should be responding to health service requests that he submitted to

the doctor. A refusal to provide treatment for a serious medical need may be both negligent

and a violation of the Eighth Amendment, see Ralston v. McGovern, 167 F.3d 1160, 1161–62

(7th Cir. 1999), so I will allow Winston to proceed under both theories against this defendant.

        4. Frederick Kron

        Frederick Kron is the prison doctor who eventually examined Winston approximately

one month after his injury. Kron determined that Winston had torn ligaments in his foot. He

prescribed physical therapy and a protective boot and ordered an MRI. Winston doesn’t allege

that any of Kron’s treatment was inappropriate. Instead, Winston’s claim against Kron appears

to be that Kron “made zero effort” to make sure that staff complied with his treatment orders.

Dkt. 1, ¶ 30. It is not clear from Winston’s complaint whether Kron was supposed to follow

up with Winston, but at the pleading stage, it is reasonable to infer that he was, so I will allow

Winston to proceed on a negligence claim against Kron. But Winston doesn’t allege that Kron

was aware that staff failed to comply with his directions, so Winston hasn’t stated a claim

under the Eighth Amendment against Kron.




                                                5
       5. Jane Doe 5

       Winston alleges that Jane Doe 5 refused for nearly two months to comply with Kron’s

orders to start physical therapy and schedule an MRI. Interfering with a doctor’s orders may

be negligent and violate the Eighth Amendment, see Estelle, 429 U.S. at 104–05, so I will allow

Winston to proceed under both theories on this claim.

D. Identifying the unnamed defendants

       Winston hasn’t identified the names of any of the nurses he is suing. “[W]hen the

substance of a pro se civil rights complaint indicates the existence of claims against individual

officials not named in the caption of the complaint, the district court must provide the plaintiff

with an opportunity to amend the complaint.” Donald v. Cook County Sheriff’s Department, 95

F.3d 548, 555 (7th Cir. 1996). Early on in this lawsuit, Magistrate Judge Stephen Crocker will

hold a preliminary pretrial conference. At the time of the conference, the magistrate judge will

discuss with the parties the most efficient way to identify the unnamed defendants and will set

a deadline within which Winston is to amend his complaint to name those defendants.

Winston should be prepared at the conference to provide as many details as he can about the

nurses and his interactions with them so that they can be more easily identified. If the unnamed

defendants cannot be identified, they may be dismissed from the case.



                MOTION FOR ASSISTANCE IN RECRUITING COUNSEL

       Winston also moves for assistance in recruiting counsel. Dkt. 8. He cites 18 U.S.C.

§ 3306A(a)(2), but that statute applies to criminal and habeas cases. Recruiting counsel in civil

cases is governed by 28 U.S.C. § 1915(e)(1). That statute doesn’t give pro se litigants a right

to counsel. Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). Instead, it gives district courts


                                                6
discretion to assist pro se litigants in finding a lawyer to represent them. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). A party who wants assistance from the court in recruiting

counsel must show three things: (1) he doesn’t have the means to pay a lawyer, 28 U.S.C.

§ 1915(e)(1); (2) he made reasonable efforts to find a lawyer to represent him, Jackson v. County

of McLean, 953 F.2d 1070 (7th Cir. 1992); and (3) the legal and factual difficulty of the case

exceeds his ability to prosecute it without a lawyer, Pruitt, 503 F.3d at 654–55.

       Winston’s trust fund account statement, Dkt. 4, shows that he cannot afford to pay a

lawyer, but he hasn’t shown that he made reasonable efforts to recruit a lawyer to represent

him pro bono or on a contingency fee. In this court, a party may satisfy that requirement with

evidence that at least three lawyers in the relevant practice area refused his request to represent

him. That evidence may include rejection letters from the lawyers. Alternatively, if the lawyers

do not respond after 30 days, the plaintiff may submit a copy of the letter he sent and a

declaration made under penalty of perjury that identifies the lawyers he wrote to and the date

he sent the letters.

       Even if Winston had complied with the requirement to make reasonable efforts to find

a lawyer on his own, it would be too early to tell at this stage of the case whether Winston

satisfies the third requirement, which is whether the case is too difficult or complex for Winston

to handle on his own. “The question is not whether a lawyer would present the case more

effectively than the pro se plaintiff” but instead whether the pro se litigant can “coherently

present [his case] to the judge or jury himself.” Id. at 655. Almost all of this court’s pro se

litigants would benefit from the assistance of counsel, but there are not enough lawyers willing

to take these types of cases to give each plaintiff one. I must decide for each case “whether this

particular prisoner-plaintiff, among many deserving and not-so-deserving others, should be the


                                                7
beneficiary of the limited resources of lawyers willing to respond to courts’ requests.” McCaa v.

Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (Hamilton, J., concurring).

       Winston says that he needs a lawyer because his case involves complex medical issues

that will require expert testimony. But that concern is premature for two reasons. First, even

if I assume that Winston’s claims involve complicated medical questions, there is a simpler

threshold issue. Specifically, because Winston is a prisoner, he is required to exhaust his

administrative remedies before filing a lawsuit about his treatment in prison. 42 U.S.C.

§1997e(a). Although Winston does not have to show in his complaint that he complied with

§ 1997e(a), defendants may move to dismiss his claims at a later date if he failed to use the

prison grievance process before filing this case. For this reason, it is this court=s general policy

to defer decisions about counsel until after any issues about exhaustion of administrative

remedies are resolved. Because defendants have the burden to show that the prisoner did not

properly complete the exhaustion process and issues about exhaustion generally are simpler

than the merits and require little discovery, counsel often is not needed for that issue.

       Second, the court of appeals has rejected the view that all claims involving medical care

require the assistance of counsel. See, e.g., Romanelli v. Suliene, 615 F.3d 847, 853 (7th Cir.

2010); Forbes v. Edgar, 112 F.3d 262, 264 (7th Cir. 1997). And not all medical claims require

expert testimony. See Gil v. Reed, 535 F.3d 551, 557–58 (7th Cir. 2008). At this point, it is

impossible to tell what issues will be in dispute at summary judgment or trial and how complex

those issues will be. Even in cases involving complex medical issues, a claim may be resolved

on more straightforward grounds. See, e.g., Olson, 750 F.3d at 712 (no abuse of discretion in

denying recruitment of counsel motion for medical care case when disputed issue was whether

defendant knew of plaintiff’s physical condition).


                                                 8
       So I will deny Winston’s motion for assistance in recruiting counsel. If the case survives

any motion by defendants to dismiss the case for failure to exhaust or if defendants do not file

such a motion before the deadline for doing so, Winston is free to renew his motion after he

shows that he has made reasonable efforts to find a lawyer on his own.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Shomas T. Winston is GRANTED leave to proceed on the following claims:

                  a. Jane Doe 1, Jane Doe 2, and Jane Doe 3 refused to schedule a doctor’s
                     appointment for Winston, in violation of the Eighth Amendment and
                     state law;

                  b. Jane Doe 2 and Jane Doe 3 told Winston to walk on his injured foot, in
                     violation of the Eighth Amendment and state law;

                  c. Jane Doe 4 refused to treat Winston, in violation of the Eighth
                     Amendment and state law;

                  d. Frederick Kron failed to ensure that staff was following his orders, in
                     violation of state law;

                  e. Jane Doe 5 refused to comply with Kron’s orders, in violation of the
                     Eighth Amendment and state law.

       2. Winston’s claims against the Wisconsin Department of Corrections and his Eighth
          Amendment claim against Frederick Kron are DISMISSED for Winston’s failure to
          state a claim upon which relief may be granted. The Wisconsin Department of
          Corrections is DISMISSED from the case.

       3. Winston’s motion for assistance in recruiting counsel, Dkt. 8, is DENIED.

       4. Pursuant to an informal service agreement between the Wisconsin Department of
          Justice and this court, copies of Winston’s complaint and this order are being sent
          today to the Attorney General for service on defendants. Winston should not
          attempt to serve defendants on his own at this time. Under the agreement, the
          Department of Justice will have 60 days from the date of the Notice of Electronic
          Filing of his order to answer or otherwise plead to Winston’s complaint if it accepts
          service for defendants.


                                               9
5. For the time being, Winston must send defendants a copy of every paper or
   document that he files with the court. Once Winston learns the name of the lawyer
   who will be representing defendants, he should serve the lawyer directly rather than
   defendants. The court will disregard documents Winston submits that do not show
   on the court’s copy that he has sent a copy to defendants or to defendants’ attorney.

6. Winston should keep a copy of all documents for his own files. If he is unable to
   use a photocopy machine, he may send out identical handwritten or typed copies of
   his documents.

7. If Winston is transferred or released while this case is pending, it is his obligation
   to inform the court of his new address. If he fails to do this and defendants or the
   court are unable to locate him, his case may be dismissed for failure to prosecute.

Entered July 17, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       10
